Citation Nr: 1634864	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  08-02 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969, including service in Vietnam for which he was awarded, among other things, the Combat Infantryman's Badge and Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied entitlement to a TDIU.

During the appeal period, in a September 2012 rating decision, the RO granted service connection for posttraumatic stress disorder (PTSD), effective January 31, 2012, and assigned a 70 percent rating. 

In October 2011, April 2013, and March 2015, the Board remanded the claim on appeal for further development.  For the reasons indicated below, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).


FINDINGS OF FACT

1. The Veteran is currently service-connected for PTSD, diabetes mellitus (type II), peripheral neuropathy of the bilateral upper extremities, peripheral neuropathy of the bilateral lower extremities, hypothyroidism, and erectile dysfunction; his combined rating is currently 90 percent.

2. The evidence is at least evenly balanced as to whether the combined effects of the Veteran's service-connected disabilities are of such nature and severity as to prevent him from securing or following substantially gainful employment.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for an award of a TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341(a).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a). 

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

For a veteran to prevail on a TDIU claim, it is necessary that the record reflect some factor which takes his case outside the norm of other such veterans.  38 C.F.R. §§ 4.1, 4.15 (2015).  The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  The assignment of a rating evaluation is itself recognition of industrial impairment.  Therefore, the question now presented is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose, 4 Vet. App. at 363. 

The Veteran claims that physical and psychological symptoms from his service-connected disabilities render him unemployable.  He has been unemployed since 2004.  He completed vocational school to work as a sewing machine mechanic.  He previously worked in the agricultural industry.  See, December 2006 VA Form 21-8940.  

Here, the Veteran satisfies the percentage requirements noted above.  He is currently in receipt of VA disability compensation for PTSD evaluated as 70 percent disabling, diabetes mellitus (type II) evaluated as 20 percent disabling, peripheral neuropathy of the bilateral upper extremities both evaluated as 20 percent disabling, peripheral neuropathy of the bilateral lower extremities both evaluated as 20 percent disabling, and hypothyroidism evaluated as 10 percent disabling.  The Veteran is also service-connected for erectile dysfunction evaluated as noncompensably (zero percent) disabling.  The Veteran's combined evaluation is currently 90 percent.  Thus, he meets the scheduler criteria for an award of TDIU.  38 C.F.R. § 4.16(a).

As for evidence on the ability to work, the Veteran has worked as a sewing machine mechanic and maintenance man.  See 2004 Vocational Rehabilitation Records; December 2006 VA Form 21-8940.  He reported that he left his last job in the agricultural industry because of his disabilities.  Id.  

In November 2005 the Veteran applied for a vocational rehabilitation and employment program and indicated that his diabetes and thyroid conditions prevent him from working.  November 2005 test results and behavioral observations indicated that the Veteran had average reading comprehension, but below average job stability.  Based on these test results, in January 2006 the vocational expert indicated that the Veteran's selected occupations were a heavy equipment operator or textile examiner.  The Board notes that the vocational expert's findings were prior to the RO granting service connection for PTSD in September 2012.  To RO assigned a 70 percent rating for PTSD, indicating occupational and social impairment with deficiencies in most areas.  See 38 C.F.R. § 4.130 (2015).

In December 2012 VA treatment records and an August 2016 letter, the Veteran's treating psychiatrist opined that the Veteran could not maintain gainful employment due to his psychiatric illnesses.

The Veteran was afforded multiple physical and psychiatric VA examinations.  Pertaining to his physical disabilities, on November 2011 and July 2012 examinations, the examiner found that the Veteran's service-connected disabilities did not affect his employability.  On May 2013 general medical VA examination, the examiner opined that the Veteran's service-connected thyroid, peripheral nerve, diabetes mellitus, and erectile dysfunction disorders would not affect sedentary or physical employment.  The November 2011, July 2012, and May 2013 examiners did not provide rationales for their opinions. 

In a November 2015 VA addendum opinion, the examiner found that the Veteran's service-connected physical disabilities would have no significant functional and industrial impairment as long as they were properly medicated.  The examiner also indicated that treated or untreated erectile dysfunction would cause no significant impairment.  

As for VA opinions on the Veteran's psychiatric disabilities, on May 2013 examination, the examiner opined that the Veteran could perform sedentary employment that does not require contact with the public or frequent contact with coworkers.  As rationale, the examiner stated that PTSD symptoms alone appear to have changed little since his January 2012 VA examination.  In an October 2015 addendum, the examiner reaffirmed his May 2013 opinion and stated that he could not comment on the combined effect of the Veteran's combined service-connected disabilities on employment. 

The competent and credible evidence of record shows that the Veteran is not currently able to engage in substantially gainful employment due to the combination of physical and psychological impairments caused by his service-connected disabilities.  

In this regard, the Board notes the conclusions in December 2012 VA treatment records and an August 2016 letter from the Veteran's treating psychiatrist, indicating that his PTSD condition, alone, prevents him from performing any work.  Although May 2013 and October 2015 examiners opined that the Veteran's PTSD condition did not prevent him from performing sedentary employment, as noted above, statements from the Veteran's treating psychiatrist and the Veteran are at least as probative as the conclusions of the May 2013 and October 2015 VA examiners.  In this regard, the Board acknowledges the November 2015 VA examiner's opinion that the Veteran's physical disabilities would not impact employment so long as they were treated.  However, the effects of medication are largely not contemplated by Diagnostic Code rating criteria, with the exception of diabetes mellitus, and the Court has indicated that "the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria."  See Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).

Moreover, the "applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  The above evidence reflects that the significant effects of the Veteran's physical and psychological service-connected disabilities on his ability to work render him unable to secure and follow a substantially gainful occupation in light of his limited education and occupational experience.

The evidence is thus at least evenly balanced as to whether the Veterans service-connected disabilities render him unemployable.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to a TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


